[Cite as Erdman v. Williams, 2013-Ohio-979.]


                                      COURT OF APPEALS
                                 TUSCARAWAS COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

DIANA ERDMAN AND                                  JUDGES:
THE TUSCARAWAS COUNTY                             Hon. W. Scott Gwin, P.J.
CHILD SUPPORT ENFORCEMENT                         Hon. William B. Hoffman, J.
AGENCY                                            Hon. John W. Wise, J.

        Plaintiffs-Appellees                      Case No. 2012 AP 07 0042

-vs-
                                                  OPINION
MARK A. WILLIAMS

        Defendant-Appellant



CHARACTER OF PROCEEDING:                       Appeal from the Tuscarawas County Court
                                               of Common Pleas, Juvenile Division, Case
                                               No. 2010 PA 00127


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                        March 13, 2013


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant
Diana Erdman

DOUGLAS JACKSON                                MARK A. WILLIAMS, PRO SE
214 N. Dawson St.                              484 2nd Dr. NE.
Uhrichsville, Ohio 44683                       New Philadelphia, Ohio 44663


For Tuscarawas County CSEA

Tuscarawas County CSEA
154 – 2nd Street NE
New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 2012 AP 07 0042                                                2

Hoffman, J.


         {¶1}   Defendant-appellant Mark Williams appeals the June 29, 2012 Judgment

Entry entered by the Tuscarawas County Court of Common Pleas, Juvenile Division,

which overruled his objections to the magistrate’s May 31, 2012 decision, and approved

and adopted said decision as order of the court. Plaintiffs-appellees are Diana Erdman

and the Tuscarawas County Child Support Enforcement Agency.1

                              STATEMENT OF THE FACTS AND CASE

         {¶2}   Appellant is the biological father of three of Erdman’s children. On April 9,

2010, Appellees filed a complaint to establish child support. Attached to the complaint

was an Administrative Order Establishing Child Support issued by CSEA. The trial

court adopted the administrative child support and related orders via Judgment Entry

filed May 21, 2010.

         {¶3}   On March 11, 2011, Erdman filed a complaint for custody. Appellant filed

a reply on March 16, 2011. The matter came on for hearing before the magistrate on

August 19, 2011. The magistrate issued her decision on September 26, 2011, finding it

was in the best interest of the minor children to grant legal custody to Erdman.

Appellant filed objections to the magistrate’s decision.       The trial court conducted a

hearing on Appellant’s objections on October 21, 2011.           Via Judgment Entry filed

November 1, 2011, the trial court overruled the objections, and approved and adopted

the magistrate’s decision as order of the court. The trial court indicated Appellant had

not provided the trial court with a transcript of the hearing before the magistrate.

Appellant did not file an appeal from this judgment entry.

1
    Appellees have not filed a brief in this matter.
Tuscarawas County, Case No. 2012 AP 07 0042                                             3


      {¶4}   On January 4, 2012, Appellant filed a motion for contempt, asserting

Erdman had failed to follow the court’s visitation order. The magistrate conducted a

hearing on the motion on January 17, 2012.        Appellant did not appear at the hearing.

Via Decision filed January 23, 2012, the magistrate found Erdman had not violated the

court order as the trial court’s November 1, 2011 judgment entry did not set forth a

specific order of visitation.   The magistrate recommended Appellant’s motion for

contempt be dismissed.

      {¶5}   Appellant filed a document labeled “Motion for Contempt” on February 1,

2012, requesting he be granted standard visitation with the children. The magistrate

ordered no action taken upon Appellant’s motion because the filing was neither a proper

motion for contempt nor a proper objection to the magistrate’s January 23, 2012

decision. The trial court approved and adopted the magistrate’s order, and dismissed

Appellant’s motion for contempt with prejudice.

      {¶6}   On March 7, 2012, Appellant filed a motion to modify orders regarding

visitation. The magistrate conducted a hearing on Appellant’s motion to modify on April

16, 2012, and May 24, 2012. On May 10, 2012, Appellant filed a motion to modify

orders, requesting shared parenting. Attached to the motion was Appellant’s proposed

shared parenting plan.     Via Decision filed May 31, 2012, the magistrate denied

Appellant’s motion for shared parenting, finding such was not appropriate.            The

magistrate also found Erdman had agreed to the court’s standard order of visitation with

the exception of extended visitations.

      {¶7}   Appellant filed objections to the magistrate’s decision.      The trial court

scheduled a hearing on the objections for July 9, 2012. Erdman filed a response to the
Tuscarawas County, Case No. 2012 AP 07 0042                                             4


objections, asserting the objections should be dismissed or overruled as she had not

been properly served. Via Judgment Entry filed June 29, 2012, the trial court cancelled

the hearing set for July 9, 2012, as a transcript of the proceedings before the magistrate

had neither been ordered nor prepared.            Additionally, the trial court overruled

Appellant’s objections, and approved and adopted the magistrate’s decision as order of

the court.

       {¶8}   It is from this judgment entry Appellant appeals, assigning as error:

       {¶9}   “I. THE COURT ERRED WHEN IT ABUSED ITS DISCRETION IN

MAKING A RULING IN THE MATTER WITHOUT HAVING HEARD ALL OF THE

TESTIMONY AND FACTORING IN ALL OF THE EVIDENCE THAT WAS TO BE

PRESENTED.

       {¶10} “II. THE MAGISTRATE SHOWED OBVIOUS BIAS IN THE HEARING,

NEGLECTING HER DUTY AS A JUDGE TO SHOW IMPARTIALITY AND INSURE A

FAIR TRIAL.

       {¶11} “III. WHETHER THE TRIAL COURTS RULING WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE AS THERE WAS NO TESTIMONY

OFFERED OR TAKEN IN ORDER TO CONCLUDE THE EVENTUAL RULING.”

                                             I, II, III

       {¶12} Initially, we note Appellant's brief does not comply with the rules for a

proper brief as set forth in App.R. 16(A). Although Appellant’s brief includes a statement

of the assignments of error for review, the brief does not include a reference to the

place in the record where each error is reflected, in violation of App.R. 16(A)(3).

Further, Appellant does not support his arguments on appeal with references to the
Tuscarawas County, Case No. 2012 AP 07 0042                                               5


record, legal citations, or other authority, in violation of App. R. 16(A)(7). Compliance

with the rule is mandatory. Appellant’s failure to comply with App. R. 16 is tantamount

to failing to file a brief in this matter. See, State v. Balderson (Sept. 27, 1999), Stark

App. No.1999CA00110, unreported; State v. Mattingly (Nov. 25, 1998), Ashland App.

No. 98COA01245, unreported.        Although this Court has the authority under App.R.

18(C) to dismiss the appeal for failure to file a brief, we, nonetheless, in the interest of

justice, will not dispose of appellant's appeal based upon the deficiencies of his brief.

Such deficiencies permit this Court to dismiss Appellant's appeal.

       {¶13} Appellant failed to file a transcript of the April 16, 2012, and May 24, 2012

hearings before the magistrate as required by App.R. 9(B). When portions of the

transcript necessary for resolution of assigned errors are omitted from the record, the

reviewing court has nothing to pass upon and thus, as to those assigned errors, the

court has no choice but to presume the validity of the lower court's proceedings, and

affirm. Knapp v. Edwards Lab. (1980), 61 Ohio St.2d 197, 400 N.E.2d 384. Because

appellant has failed to provide this Court with those portions of the transcript necessary

for resolution of the assigned errors, we must presume the regularity of the proceedings

below and affirm, pursuant to the directive set forth above in Knapp, supra.

       {¶14} Appellant's assignments of error are overruled.
Tuscarawas County, Case No. 2012 AP 07 0042                                 6


       {¶15} The judgment of the Tuscarawas County Court of Common Pleas,

Juvenile Division, is affirmed.

By: Hoffman, J.

Gwin, P.J. and

Wise, J. concur

                                      s/ William B. Hoffman _________________
                                      HON. WILLIAM B. HOFFMAN


                                      s/ W. Scott Gwin _____________________
                                      HON. W. SCOTT GWIN


                                      s/ John W. Wise _____________________
                                      HON. JOHN W. WISE
Tuscarawas County, Case No. 2012 AP 07 0042                                    7


         IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


DIANA ERDMAN AND                        :
THE TUSCARAWAS COUNTY                   :
CHILD SUPPORT ENFORCEMENT               :
AGENCY                                  :
                                        :
       Plaintiffs-Appellees             :
                                        :
-vs-                                    :        JUDGMENT ENTRY
                                        :
MARK A. WILLIAMS                        :
                                        :
       Defendant-Appellant              :        Case No. 2012 AP 07 0042



       For the reason stated in our accompanying Opinion, the judgment of the

Tuscarawas County Court of Common Pleas, Juvenile Division, is affirmed. Costs to

Appellant.




                                        s/ William B. Hoffman _________________
                                        HON. WILLIAM B. HOFFMAN


                                        s/ W. Scott Gwin _____________________
                                        HON. W. SCOTT GWIN


                                        s/ John W. Wise _____________________
                                        HON. JOHN W. WISE